DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage entry from the PCT application PCT/CN2019/079318, filed on March 22, 2019.  
For the record, an English translation of the document from which this application is a continuation has not been provided by Applicant.  MPEP 1893.01(d) states as follows:  
Applicants entering the national stage in the U.S. are required to file an English translation of the international application if the international application was filed in another language.

MPEP 1895.01 further states as follows:

A certified copy of the international application (and an English translation of the international application) may be required by the examiner to perfect the claim for benefit under 35 U.S.C. 120 and 365(c) if the international application did not originate in the United States.

In future submissions of applications that are continuations of PCT applications, Applicant is requested to provide an English translation of the PCT application.  
In this case, Examiner was able to obtain an English translation of the above PCT application via on-line sources and to verify that the claims are supported.  Therefore, the priority date of March 22, 2019 is acknowledged.
	 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 16, 2021, October 1, 2021, and February 28, 2022 were filed before the mailing of a first Office Action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.
Missing from the IDSs is the PCT International Preliminary Report on Patentability for PCT/CN2019/079318, which was filed by WIPO on September 28, 2021, but not provided to the USPTO.  That report was located by Examiner via a separate search.  Applicant is reminded of the duty to disclose information that is material to patentability, as stated in 37 C.F.R. 1.56, and requests that in the future, Applicant provide such reports, which are clearly material to patentability.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 10, 13, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fu et al. (CN 106487622 B, hereinafter referred to as Fu).
Regarding Claims 1, and 10, 
Fu teaches:
“receiving/receive, by a server, operation information from a home device, wherein the operation information is used to indicate an operation performed by a user on the home device” (page 8, paragraph 5; page 8, paragraphs 8-10; fig 1B, elements 110, 120, 130A).  [One or more smart home devices  are connected to server 110 by end software, and utilize the server end to establish a one-to-one relationship between the family account and cell phone apparatus 130A, which is bound to the server (page 8, paragraph 5).  A router 120 connects a first terminal 130A with the server 110, and the smart home device, which is connected to the server 110 by the first terminal 130A, is used by the family 130B to control the smart home (page 8, paragraphs 8-10).]  (NOTE: The control of the smart home via the smart home device is equivalent to “an operation performed by a user on the home device.”)
“determining/determine, by the server, a target account, wherein the target account is one of accounts associated with the home device” (page 8, paragraphs 9-10; fig 1B, elements 110, 120, 130A).  [The server 110 indicates the knowledge it acquires regarding the target account associated with the target terminal to which it is bound, and sends that information via to router 120 to the terminal 130A.]
“sending/send, by the server, a notification message to a target terminal device” (page 2, paragraphs 5-6; page 11, paragraph 7; fig 1B, elements 110, 120, 130A).  [An equipment control sharing method is provided, in which a router 120 communicatively connects a first terminal 130A and the server 110, and a control instruction is sent by the first terminal 130A and received by the server 110; in the control instruction, a target account is sent to indicate that the target terminal 130A and the server 110 are mutually bound (page 2, paragraphs 5-6).  The server sends a notification message to target terminal (page 11, paragraph 7).]
“wherein the notification message comprises status information used to indicate a status of the home device, the status of the home device is related to the operation information, and the target terminal device is a terminal device on which the target account is logged in”  (page 11, paragraph 7; page 11, paragraph 11; fig 1B, elements 110, 130A).  [The notification message is for reminding the smart home device associated with the target terminal 130A that the sharing of control authority between the server 110 and the terminal 130A to which the smart home device is connected has been successful (page 11, paragraph 7).  The first terminal interface on a display screen shows that control is being shared, and a user can input the corresponding target account of the target terminal in the account input interface  (page 11, paragraph 11).]  (NOTE: The message indicating that control has been shared is equivalent to the “status information used to indicate a status of the home device and related to the operation information,” and the user being able to enter account information demonstrates “a terminal device on which the target account is logged in.”)
Regarding Claim 19, 
Fu teaches:
“A communications system, comprising: a server, a home device, and one or more terminal devices” (page 8, paragraph 5; fig 1B, elements 110, 120, 130A).  [One or more smart home devices are connected to the server 110 by way of the first terminal 130A.]    
“the home device is configured to send operation information to the server, wherein the operation information is used to indicate an operation performed by a user on the home device” (page 2, paragraphs 5-6; page 11, paragraph 3; fig 1B, elements 110, 120, 130A, 140, 150).  [An equipment control sharing method is provided, in which a router 120 communicatively connects the server 110 to a first terminal 130A, which connects to the home devices; a control instruction is sent by the first terminal 130A and received by the server 110 (page 2, paragraphs 5-6).  The smart home devices include a Baffle Box of Bluetooth 140, a light bulb150, and a camera160, and when the user merely wants to control the Baffle Box of Bluetooth 140 and the light bulb 150, user can input the Baffle Box of Bluetooth 140 and the lamp 150 in the equipment selection interface of the first terminal 130A (page 11, paragraph 3).]
“the server is configured to determine a target account, wherein the target account is one of accounts associated with the home device” (page 8, paragraphs 9-10; fig 1B, elements 110, 120, 130A).  [The server 110 indicates the knowledge it acquires regarding the target account associated with the target terminal to which it is bound, and sends that information via to router 120 to the terminal 130A.]
“a target terminal device in the one or more terminal devices is configured to receive a notification message from the server” (page 2, paragraphs 5-6; page 11, paragraph 7; fig 1B, elements 110, 120, 130A).  [An equipment control sharing method is provided, in which a router 120 communicatively connects a first terminal 130A and the server 110, and a control instruction is sent by the first terminal 130A and received by the server 110; in the control instruction, a target account is sent to indicate that the target terminal 130A and the server 110 are mutually bound (page 2, paragraphs 5-6).  The server 110 sends a notification message to target terminal 130A (page 11, paragraph 7).]
“wherein the notification message comprises status4213210289US information used to indicate a status of the home device, the status of the home device is related to the operation information, and the target terminal device is a terminal device that is in the one or more terminal devices and on which the target account is logged in” (page 11, paragraph 7; page 11, paragraph 11).  [The notification message is for reminding the smart home device associated with the target terminal that the sharing of control authority between the server and the terminal to which the smart home device is connected has been successful (page 11, paragraph 7).  The first terminal interface on a display screen shows that control is being shared, and a user can input the corresponding target account of target terminal in the account input interface  (page 11, paragraph 11).]  (NOTE: The message indicating that control has been shared is equivalent to the “status information used to indicate a status of the home device and related to the operation information,” and the user being able to enter account information demonstrates “a terminal device on which the target account is logged in.”)
Regarding Claims 4 and 13, 
Fu teaches all the limitations of parent Claims 1 and 10.
Fu teaches:
“recognizing, by the server, voiceprint information of the user based on the voice instruction of the user; and  determining, by the server based on a pre-established correspondence between voiceprint information and an account, an account corresponding to voiceprint information that best matches the voiceprint information of the user as the target account” (page 17, paragraph 1; page 19, paragraph 2).  [The account input interface allows a user to input the target account, which is received by the server to indicate the device identification for the target terminal that is mutually bound with the target account is sent to the router (page 17, paragraph 1).  The audio component  is configured as output and/or input of audio signal  and includes a voice recognition mode (page 19, paragraph 2).]  (NOTE: The voice recognition mode of the audio component inherently recognizes “voiceprint information of the user,” and each component is associated with a “target account.”) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 8, 11-12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (CN 106487622 B, hereinafter referred to as Fu) in view of Matsushita et al. (US 2011/0312278 A1, hereinafter referred to as Matsushita).
Regarding Claims 8 and 17,
Fu teaches:
“A home device, comprising: a processor and a communications interface” (page 8, paragraphs 8-10; fig 1B, elements 110, 120, 130A, 130B).  [A router 120 connects a first terminal 130A with the server 110, and the smart home device, which is connected to the server 110 by the first terminal 130A, is used by the family 130B to control the smart home.]
“the one or more devices having a wireless connection function comprise a terminal device on which the accounts associated with the home device are logged in” (page 8, paragraph 5; page 13, paragraph 1; page 13, paragraph 1; page 17, paragraph 4; fig 1B, elements 110, 120, 130A).  [One or more smart home devices  are connected to server 110 by end software, and utilize the server end to establish a one-to-one relationship between the family account and cell phone apparatus 130A, which is bound to the server (page 8, paragraph 5).  The user target account on the device identifies the creation of a relationship between the  terminal and server end (page 13, paragraph 1).  A wireless network interface  is configured as the device is connected to network and input/output (I/O) interface (page 17, paragraph 4).] 
 “send operation information to the server through the communications interface, wherein the operation information is used to indicate an operation performed by a user on the home device” (page 2, paragraphs 5-6; page 11, paragraph 3; fig 1B, elements 110, 120, 130A, 140, 150).  [An equipment control sharing method is provided, in which a router 120 communicatively connects the server 110 to a first terminal 130A, which connects to the home devices; a control instruction is sent by the first terminal 130A and received by the server 110 (page 2, paragraphs 5-6).  The smart home devices include a Baffle Box of Bluetooth 140, a light bulb150, and a camera160, and when the user merely wants to control the Baffle Box of Bluetooth 140 and the light bulb 150, user can input the Baffle Box of Bluetooth 140 and the lamp 150 in the equipment selection interface of the first terminal 130A (page 11, paragraph 3).]  (NOTE: The user input to the various home devices is equivalent to “an operation performed by a user on the home device.”)
“wherein a terminal device on which the target account is logged in is a target terminal device, the target terminal device is a terminal device receiving a notification message sent by the server, the notification message comprises status information used to indicate a status of the home device, and the status of the home device is related to the operation information”  (page 11, paragraph 7; page 11, paragraph 11).  [The notification message is for reminding the smart home device associated with the target terminal that the sharing of control authority between the server and the terminal to which the smart home device is connected has been successful (page 11, paragraph 7).  The first terminal interface on a display screen shows that control is being shared, and a user can input the corresponding target account of target terminal in the account input interface  (page 11, paragraph 11).]  (NOTE: The message indicating that control has been shared is equivalent to the “status information used to indicate a status of the home device and related to the operation information,” and the user being able to enter account information demonstrates “a terminal device on which the target account is logged in.”)
Fu does not teach:
“obtain media access control (MAC) address related information of one or more devices having a network connection function that are in a same network as the home device.” 
“wherein the MAC address related information is used by a server to determine a target account, the target account is one of accounts associated with the home device.”
“send the MAC address related information to the server through the communications interface.”
Matsushita teaches:
“obtain media access control (MAC) address related information of one or more devices having a network connection function that are in a same network as the home device” (paragraph [0410]).  [The identification information for identifying the image capturing device is not limited to a UID, but can be a Media Access Control (MAC) address, or information equivalent to the MAC address, such as  an Internet Protocol (IP) address.]  (NOTE: The image capturing device is equivalent to the “home device.”)
“wherein the MAC address related information is used by a server to determine a target account, the target account is one of accounts associated with the home device” (paragraphs [0410], [0620]).  [The identification information for identifying the image capturing device is not limited to a user identification information (UID), but can be a Media Access Control (MAC) address ([0410]).  The server login ID is included in the login ID in the user identification information in the server specific information  stored in the second memory of the image capturing device, and  the server login ID allows the TV to login, by using the same account, to the server to which the image capturing device uploads image data.([0620]).]  
“send the MAC address related information to the server through the communications interface” (paragraphs [1482], [1483], [1484]).  [A wireless AP information communication unit receives the wireless AP information request from the
wireless AP information request generation unit and transmits the wireless AP information request to the registration server ([1482]).  The registration server transmits information of a wireless AP assumed to be nearest a position according to the position information included in the registration server ([1483]).  MAC address and position information of a wireless AP used in each home and a corresponding authentication key are already registered in the wireless AP information database ([1484]).  
Both Fu and Matsushita teach systems which employ communications between a server and terminals connected to home devices, and those systems are comparable to that of the instant application, in which a plurality of participant reactions within communication sessions are analyzed.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Fu disclosure, the ability to utilize MAC addresses for tracking terminals and associated home devices, as taught by Matsushita.  Such inclusion would have increasing address flexibility by providing a standardized addressing methodology, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 2, 11, and 20, 
Fu teaches all the limitations of parent Claims 1, 10, and 19.
Fu does not teach:
“obtaining, by the server, global positioning system (GPS) location information of one or more terminal devices, wherein the one or more terminal devices are logged in by the accounts associated with the home device.” 
“determining, by the server, GPS location information that is in the GPS location information of the one or more terminal devices and that is closest to a GPS location of the home device.”
“determining, by the server, as the target account, an account logged in on a terminal device corresponding to the GPS location information closest to the GPS location of the home device.”
Matsushita teaches:
“obtaining, by the server, global positioning system (GPS) location information of one or more terminal devices, wherein the one or more terminal devices are logged in by the accounts associated with the home device” (paragraphs [0024], [0621]).  [Position information obtained immediately after the proximity wireless communication is performed with a device, such as a mobile phone provided with a GPS device, is transmitted to the server ([0024]).  The server login password  allows the TV to login, by
using the same account, to the server to which the image capturing device uploads image data ([0621]).]  (NOTE: The mobile phone is equivalent to the “terminal device” and the image capturing device to the “home device.”)
“determining, by the server, GPS location information that is in the GPS location information of the one or more terminal devices and that is closest to a GPS location of the home device” (paragraph [0024]).  [Position information obtained immediately after the proximity wireless communication is performed with a device, such as a mobile phone provided with a GPS device, is transmitted to the server.]  (NOTE: The term “proximity wireless communication” is equivalent to the meaning of “closest to a GPS location of the home device.”)
“determining, by the server, as the target account, an account logged in on a terminal device corresponding to the GPS location information closest to the GPS location of the home device” (paragraphs [0424]).  [Position information obtained immediately after the proximity wireless communication is performed with a device, such as a mobile phone provided with a GPS device, is transmitted to the server (paragraph [0024]).  A user inputs, to the TV (a) MAC addresses of terminals to
be authenticated, such as the camera image capturing device and the DVD recorder, which the user intends to authenticate for communication, and (b) authentication cryptography keys  for the terminals; the TV  receiving the inputs transmits an appropriate message called a challenge to a target terminal having the MAC address (paragraph [0424]).]  (NOTE: The term “proximity wireless communication” is equivalent to the meaning of “closest to a GPS location of the home device,” and the disclosed target terminal sent to the server to the “target account.”)
Both Fu and Matsushita teach systems which employ communications between a server and terminals connected to home devices, and those systems are comparable to that of the instant application, in which a plurality of participant reactions within communication sessions are analyzed.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Fu disclosure, the ability to determine the proximate location of terminals associated with home devices, as taught by Matsushita.  Such inclusion would have increased the precision of communications with the home devices, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 3 and 12, 
Fu teaches all the limitations of parent Claims 1 and 10.
Fu teaches:
“… a network access terminal device and that is present when the home device performs network access by using the network access terminal device” (page 8, paragraphs 8-10; page 8, paragraph 6; fig 1B, elements 110, 120, 130A, 130B).  [A router 120 connects a first terminal 130A with the server 110, and the smart home device, which is connected to the first terminal 130A and is used by the family 130B to control the smart home (page 8, paragraphs 8-10).  A control instruction is used to indicate the target terminal 130A and the server 110 will mutually be bound with the target account (page 8, paragraph 6).]  
Fu does not teach:
“receiving, by the server, network access GPS location information, wherein the network access GPS location information is GPS location information that is of a network access terminal device and that is present when the home device performs network access by using the network access terminal device.”
“determining, by the server, the network access GPS location information as the GPS location information of the home device.”
Matsushita teaches:
“receiving, by the server, network access GPS location information, wherein the network access GPS location information is GPS location information that is of a network access terminal device and that is present when the home device performs network access by using the network access terminal device” (paragraph [0024]).  [Position information obtained immediately after the proximity wireless communication is performed with a device, such as a mobile phone provided with a GPS device, and is transmitted to the server.]  (NOTE: The mobile phone is equivalent to the “terminal device,” and the terminal being “present when the home device performs network access by using the network access terminal device” is both inherent and also taught by Fu)
“determining, by the server, the network access GPS location information as the GPS location information of the home device” (paragraphs [0024], [0224]).  [Position information obtained immediately after the proximity wireless communication is performed with a device, such as a mobile phone provided with a GPS device, and is transmitted to the server ([0024]).  The mobile communication device includes an appliance information obtainment unit  that obtains, from an appliance inside the home, appliance information by proximity wireless communication  between the installed appliance, from among a plurality of appliances, and the mobile communication device; the proximity wireless communication is performed where the position of the installed appliance is the same position as the position of the mobile communication device ([0224]).]  (NOTE: The term “proximity wireless communication” is equivalent to the meaning of “closest to a GPS location of the home device.”)
Both Fu and Matsushita teach systems which employ communications between a server and terminals connected to home devices, and those systems are comparable to that of the instant application, in which a plurality of participant reactions within communication sessions are analyzed.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Fu disclosure, the ability to determine the proximate location of terminals associated with home devices, as taught by Matsushita.  Such inclusion would have increased the precision of communications with the home devices, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 5, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (CN 106487622 B, hereinafter referred to as Fu) in view of Zhao (US 2019/0281408 A1, hereinafter referred to as Zhao).
Regarding Claims 5 and 14,
Fu teaches:
“wherein the one or more terminal devices are logged in by the accounts associated with the home device, and the one or more terminal devices and the home device are located in a same network” (page 8, paragraph 5; page 8, paragraphs 8-10; page 13, paragraph 1; page 13, paragraph 1; fig 1B, elements 110, 120, 130A, 130B).  [One or more smart home devices  are connected to server 110 by end software, and utilize the server end to establish a one-to-one relationship between the family account and cell phone apparatus 130A, which is bound to the server (page 8, paragraph 5).  A router 120 connects a first terminal 130A with the server 110, and the smart home device, which is connected to the server 110 by the first terminal 130A, is used by the family 130B to control the smart home (page 8, paragraphs 8-10). The user target account on the device identifies the creation of a relationship between the  terminal and server end (page 13, paragraph 1).] 
Fu does not teach:
“obtaining, by the server, a media access control (MAC) address of one or more terminal devices.” 
“determining, by the server, a MAC address corresponding to a highest signal strength of the network in the MAC address of the one or more terminal devices.”
“determining, by the server, as the target account, an account logged in on a terminal device corresponding to the MAC address corresponding to the highest signal strength of the network.”
Zhao teaches:
“obtaining, by the server, a media access control (MAC) address of one or more terminal devices” (paragraph [0052]).  [The mobile device has an associated device identifier, a MAC address that uniquely identifies the mobile device, and the user is also able to assign an identifier to the mobile device, known to the awareness server.]
“determining, by the server, a MAC address corresponding to a highest signal strength of the network in the MAC address of the one or more terminal devices” (paragraphs [0052], [0057]).  [The mobile device has an associated device identifier, a MAC address that uniquely identifies the mobile device, and the user is also able to assign an identifier to the mobile device ([0052]).  A location awareness application is used to determine where the user is located based on one or more pieces of information it has received from the user's mobile device, and location information include, but are not limited to, identity of the device having the highest signal strength relative to the user device ([0057]).]
“determining, by the server, as the target account, an account logged in on a terminal device corresponding to the MAC address corresponding to the highest signal strength of the network” (paragraphs [0052], [0057], [0056]).  [The mobile device has an associated device identifier, a MAC address that uniquely identifies the mobile device, and the user is also able to assign an identifier to the mobile device ([0052]).  A location awareness application is used to determine where the user is located based on one or more pieces of information it has received from the user's mobile device, and location information include, but are not limited to, identity of the device having the highest signal strength relative to the user device ([0057]).  A user authentication application correlates user devices with user identifiers, including a service provider account and a social media accounts ([0056]).]  
Both Fu and Zhao teach systems which employ communications between a server and terminals connected to home devices, and those systems are comparable to that of the instant application, in which a plurality of participant reactions within communication sessions are analyzed.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Fu disclosure, the ability to utilize measurements of signal strength for tracking terminal location, as taught by Zhao.  Such inclusion would have added an additional technology for location determination, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 7 and 16,
Fu teaches:
“one or more terminal devices that are in the same network as the home device, wherein the one or more first terminal devices are logged in by the accounts associated with the home device” (page 8, paragraph 5; page 8, paragraphs 8-10; page 13, paragraph 1; page 13, paragraph 1; fig 1B, elements 110, 120, 130A, 130B).  [One or more smart home devices  are connected to server 110 by end software, and utilize the server end to establish a one-to-one relationship between the family account and cell phone apparatus 130A, which is bound to the server (page 8, paragraph 5).  A router 120 connects a first terminal 130A with the server 110, and the smart home device, which is connected to the server 110 by the first terminal 130A, is used by the family 130B to control the smart home (page 8, paragraphs 8-10). The user target account on the device identifies the creation of a relationship between the  terminal and server end (page 13, paragraph 1).] 
Fu does not teach:
“sending, by the server, a MAC address related information query message to one or more first terminal devices.” 
“receiving, by the server, MAC address related information from the one or more first terminal devices, wherein the MAC address related information comprises a MAC address of the first terminal device, an identifier of a network corresponding to the MAC address of the 3813210289US first terminal device, and a signal strength of the network corresponding to the MAC address of the first terminal device.”
“obtaining, by the server, from the MAC address related information of the one or more first terminal devices, the MAC address of the one or more terminal devices.”
Zhao teaches:
“sending, by the server, a MAC address related information query message to one or more first terminal devices” (paragraph [0038]).  [The data server is configured to provide data to users in the homes and includes software to validate user identities and entitlements, locate and retrieve requested data, encrypt the data, and initiate delivery of the data to the requesting user and/or device.]
“receiving, by the server, MAC address related information from the one or more first terminal devices, wherein the MAC address related information comprises a MAC address of the first terminal device, an identifier of a network corresponding to the MAC address of the 3813210289US first terminal device, and a signal strength of the network corresponding to the MAC address of the first terminal device” (paragraphs [0052], [0057]).  [The mobile device has an associated device identifier, a MAC address that uniquely identifies the mobile device, and the user is also able to assign an identifier to the mobile device ([0052]).  A location awareness application is used to determine where the user is located based on one or more pieces of information it has received from the user's mobile device, and location information include, but are not limited to, identity of the device having the highest signal strength relative to the user device ([0057]).]  
“obtaining, by the server, from the MAC address related information of the one or more first terminal devices, the MAC address of the one or more terminal devices” (paragraph [0052]).  [The mobile device has an associated device identifier, a MAC address that uniquely identifies the mobile device, and the user is also able to assign an identifier to the mobile device, known to the awareness server.]
Both Fu and Zhao teach systems which employ communications between a server and terminals connected to home devices, and those systems are comparable to that of the instant application, in which a plurality of participant reactions within communication sessions are analyzed.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Fu disclosure, the ability to utilize measurements of signal strength for tracking terminal location, as taught by Zhao.  Such inclusion would have added an additional technology for location determination, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (CN 106487622 B, hereinafter referred to as Fu) in view of Zhao (US 2019/0281408 A1, hereinafter referred to as Zhao) and further in view of Roeding et al. (US 2011/0029370 A1, hereinafter referred to as Roeding).
Regarding Claim 6,
Fu in view of Zhao teaches all the limitations of parent Claim 5.
Fu teaches:
“one or more terminal devices having a network connection function that are in the same network as the home device …” (page 8, paragraphs 8-10; fig 1B, elements 110, 120, 130A, 130B).  [A router 120 connects a first terminal 130A with the server 110, and the smart home device, which is connected to the server 110 by the first terminal 130A, is used by the family 130B to control the smart home (page 8, paragraphs 8-10).
“the one or more terminal devices are logged in by the accounts associated with the home device” (page 13, paragraph 1).  [The user target account on the home device identifies the creation of a relationship between the  terminal and server.]
Fu does not teach:
“obtaining, by the server, a sorting result of a MAC address of the one or more terminal devices …, wherein the sorting result of the MAC address is obtained based on a signal strength of the network corresponding to a MAC address of each of the one or more terminal devices.”
Roeding teaches:
“obtaining, by the server, a sorting result of a MAC address of the one or more terminal devices …, wherein the sorting result of the MAC address is obtained based on a signal strength of the network corresponding to a MAC address of each of the one or more terminal devices” (paragraph [0052]).  [Multiple devices, such as WiFi devices detecting MAC addresses and/or sonic signaling devices, may be employed to triangulate the location of a mobile phone within a store using accessibility and/or signal strength, and locational data may be correlated with information regarding classes of merchandise within a store by determining which from among a set bounding rectangles associated with a class of merchandise in the store contains the determined location.]  (NOTE: The triangulate the location of a mobile phone within a store using accessibility and/or signal strength is equivalent to “the sorting result of the MAC address is obtained based on a signal strength of the network corresponding to a MAC address of each of the one or more terminal devices.”) 
Both Fu and Roeding teach systems which employ communications between a server and connected terminals, and those systems are comparable to that of the instant application, in which a plurality of participant reactions within communication sessions are analyzed.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Fu disclosure, the ability to utilize measurements of signal strength for tracking terminal location, as taught by Roeding.  Such inclusion would have added an additional technology for location determination, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (CN 106487622 B, hereinafter referred to as Fu) in view of Roeding et al. (US 2011/0029370 A1, hereinafter referred to as Roeding).
Regarding Claim 15,
Fu teaches all the limitations of parent Claim 1.
Fu teaches:
“one or more terminal devices having a network connection function that are in the same network as the home device …” (page 8, paragraphs 8-10; fig 1B, elements 110, 120, 130A, 130B).  [A router 120 connects a first terminal 130A with the server 110, and the smart home device, which is connected to the server 110 by the first terminal 130A, is used by the family 130B to control the smart home (page 8, paragraphs 8-10).
“the one or more terminal devices are logged in by the accounts associated with the home device” (page 13, paragraph 1).  [The user target account on the home device identifies the creation of a relationship between the  terminal and server.]
Fu does not teach:
“obtaining, by the server, a sorting result of a MAC address of the one or more terminal devices …, wherein the sorting result of the MAC address is obtained based on a signal strength of the network corresponding to a MAC address of each of the one or more terminal devices.”
Roeding teaches:
“obtaining, by the server, a sorting result of a MAC address of the one or more terminal devices …, wherein the sorting result of the MAC address is obtained based on a signal strength of the network corresponding to a MAC address of each of the one or more terminal devices” (paragraph [0052]).  [Multiple devices, such as WiFi devices detecting MAC addresses and/or sonic signaling devices, may be employed to triangulate the location of a mobile phone within a store using accessibility and/or signal strength, and locational data may be correlated with information regarding classes of merchandise within a store by determining which from among a set bounding rectangles associated with a class of merchandise in the store contains the determined location.]  (NOTE: The triangulate the location of a mobile phone within a store using accessibility and/or signal strength is equivalent to “the sorting result of the MAC address is obtained based on a signal strength of the network corresponding to a MAC address of each of the one or more terminal devices.”) 
Both Fu and Roeding teach systems which employ communications between a server and connected terminals, and those systems are comparable to that of the instant application, in which a plurality of participant reactions within communication sessions are analyzed.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Fu disclosure, the ability to utilize measurements of signal strength for tracking terminal location, as taught by Roeding.  Such inclusion would have added an additional technology for location determination, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 9 and 18,
Fu teaches all the limitations of parent Claim 1.
Fu teaches:
“the one or more devices that are in the same network as the home device …” (page 8, paragraphs 8-10; fig 1B, elements 110, 120, 130A, 130B).  [A router 120 connects a first terminal 130A with the server 110, and the smart home device, which is connected to the server 110 by the first terminal 130A, is used by the family 130B to control the smart home (page 8, paragraphs 8-10).
Fu does not teach:
“wherein the MAC address related information … comprises: a sorting result of a MAC address of the one or more devices, wherein the sorting result of the MAC address is obtained based on a signal strength of the network corresponding to a MAC address of each of the one or more devices; or a MAC address of the one or more devices and a signal strength of the network corresponding to a MAC address of each of the one or more devices.”
Roeding teaches:
“wherein the MAC address related information … comprises: a sorting result of a MAC address of the one or more devices, wherein the sorting result of the MAC address is obtained based on a signal strength of the network corresponding to a MAC address of each of the one or more devices; or a MAC address of the one or more devices and a signal strength of the network corresponding to a MAC address of each of the one or more devices” (paragraph [0052]).  [Multiple devices, such as WiFi devices detecting MAC addresses and/or sonic signaling devices, may be employed to triangulate the location of a mobile phone within a store using accessibility and/or signal strength, and locational data may be correlated with information regarding classes of merchandise within a store by determining which from among a set bounding rectangles associated with a class of merchandise in the store contains the determined location.]  (NOTE: The triangulate the location of a mobile phone within a store using accessibility and/or signal strength is equivalent to “the sorting result of the MAC address is obtained based on a signal strength of the network corresponding to a MAC address.”) 
Both Fu and Roeding teach systems which employ communications between a server and connected terminals, and those systems are comparable to that of the instant application, in which a plurality of participant reactions within communication sessions are analyzed.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Fu disclosure, the ability to utilize measurements of signal strength for tracking terminal location, as taught by Roeding.  Such inclusion would have added an additional technology for location determination, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art references listed on Form PTO-892 and not used in the prior art rejections are relevant to this application.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454